In re Jones, Kelli I. et al.; Jones, Richard S.;—Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. H, No. 00-14201; to the Court of Appeal, First Circuit, No. 2006 CW 0769.
Granted.
The trial court erred in excluding the testimony of Dr. Turkewitz merely because he practices in a different specialty than defendants. See McLean v. Hunter, 495 So.2d 1298 (La.1986). Accordingly, the judgment of the trial court is vacated and the case remanded to the trial court for a hearing to determine whether Dr. Turkewitz has the requisite knowledge, skill, experience, training, or education to testify as an expert under La.Code Evid. art. 702, and whether his methodology is scientifically reliable under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).
JOHNSON, J., would deny.
VICTORY, J., would deny.
TRAYLOR, J., would deny.